Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16, none of the prior art of record teaches or discloses a sensor apparatus comprising:  collection optics configured to collect measurement radiation formed by the radiation beam diffracted from the target; a wavefront sensing system configured to determine a pupil function variation of a first portion of the measurement radiation and output a signal indicative thereof, and a measurement system configured to receive the signal and a second portion of the measurement radiation from the collection optics and to determine the position of the target using both the second portion of the measurement radiation and the received signal.
Regarding claim 26, none of the prior art of record teaches or discloses a method comprising:  collecting measurement radiation that has scattered from the target; determining a pupil function variation of a first portion of the collected measurement radiation; and determining the position of the target using a second portion of the collected measurement radiation not used to determine the pupil function variation and the determined pupil function variation.
Den Boef et al. does not disclose the wavefront sensing system configured to determine a pupil function variation of a first portion of the measurement radiation and output a signal indicative thereof, and a measurement system configured to receive the signal and a second portion of the measurement radiation from the collection optics and to determine the position of the target using both the second portion of the measurement radiation and the received signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        December 1, 2021